Citation Nr: 0934667	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence had been received to reopen 
the claim of service connection for schizophrenia, and, if 
so, entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened issue of service connection for 
schizophrenia is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2. The additional evidence received since the December 1959 
RO rating decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for schizophrenia, claimed as a 
neuropsychiatric disorder.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted a claim of service connection for a 
nervous condition in November 1959.  The RO issued a rating 
decision in December 1959 denying service connection for a 
nervous condition.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran applied to reopen his claim of service connection 
for schizophrenia, claimed as a neuropsychiatric disorder in 
January 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the VA treatment records, 
private physician's questionnaires in November 2005 and March 
2006 and a July 1998 VA examination.   

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement.  The newly submitted 
evidence is new and material because the November 2005 and 
March 2006 questionnaires relate the Veteran's bipolar 
disorder and schizophrenia to his military service.  
Previously, the Veteran  has not submitted a nexus opinion 
between his claimed psychiatric disability and his military 
service.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for schizophrenia, claimed as a neuropsychiatric disorder.


ORDER

As new and material evidence to reopen the claim of service 
connection for schizophrenia, claimed as a neuropsychiatric 
disorder has been received, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  


REMAND

The Board finds that development of the now reopened claim of 
service connection for schizophrenia is indicated in this 
case.  

The Veteran's private physicians filled out questionnaires in 
November 2005 and March 2006 and stated that his psychiatric 
condition was related to his military service.  However, the 
Board finds that the Veteran has not had a VA examination.  
Therefore, RO should arrange for the Veteran to undergo a VA 
examination to determine the nature and likely etiology of 
his claimed psychiatric disorder to include schizophrenia..  

A careful review of the VA and private treatment records 
suggest that he had some mental health issues prior to 
entering service.  However, the Veteran is presumed to have 
been sound upon entry into the military, except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Then, the Veteran should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
neuropsychiatric disorder, including 
schizophrenia.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

If the Veteran is diagnosed with for 
schizophrenia, claimed as a 
neuropsychiatric disorder the examiner 
should opine as to whether it is at least 
as likely as not had its clinical onset 
during his period of active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


